Exhibit 10.73

TCBY SYSTEMS, LLC

Distribution Service Agreement

with Pate Dawson Company

August 1, 2006

1


--------------------------------------------------------------------------------




DISTRIBUTION AGREEMENT

THIS AGREEMENT is made and entered into as of the 1st day of August, 2006, by
and between TCBY SYSTEMS, LLC, a Delaware limited liability company (“COMPANY”)
and PATE DAWSON COMPANY, a North Carolina Corporation (“DISTRIBUTOR”).
DISTRIBUTOR will commence distribution services under this Agreement on
September 25, 2006 (the “Effective Date”) unless otherwise mutually agreed upon
by the parties.

RECITALS

A.            The COMPANY is engaged in the worldwide business of franchising or
licensing retail TCBY Stores and other related concepts (“Franchised Stores”). 
COMPANY also has several COMPANY-owned stores that it supports directly
(“Company Stores”).  The Franchised Stores and or individual franchisees (the
“Franchisees”) function as independent companies and are individually and solely
responsible for the activities at each location, including purchasing needed
products and supplies, which includes responsibility for purchasing from
DISTRIBUTOR.  COMPANY is responsible for activities at its Company Stores. 
Company Stores and Franchised Stores are jointly referred to herein as “Stores”,
the Franchisees and individuals responsible for Company Stores are jointly
referred to as (“Operators”) and the combined efforts of the COMPANY and its
Franchisees is referred to as the “System”.  COMPANY takes steps to assist
Stores to meet its purchasing needs and has the right to designate distributors
and suppliers for the System.

B.            The DISTRIBUTOR is engaged in the business of purchasing, selling,
distributing and delivering food service products (including the Products, as
defined below).  In connection therewith, the DISTRIBUTOR manages, controls,
prepares and furnishes reports to its customers concerning the inventories of
products and supplies the DISTRIBUTOR purchases, manages and controls for sale,
distribution and delivery to its customers.

C.            COMPANY wishes to appoint DISTRIBUTOR as a distributor of certain
approved proprietary food and related products to the Stores located within the
Territory (as defined below), and DISTRIBUTOR wishes to accept such appointment,
all on the terms and conditions hereinafter set forth.

2


--------------------------------------------------------------------------------





AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.             Appointment - Subject to all terms and conditions of this
Agreement, COMPANY hereby appoints DISTRIBUTOR as a distributor of the products
within the product categories listed in Schedule 1 (the “Products”), to the
Stores in the territory serviced by DISTRIBUTOR’s distribution center located in
Goldsboro, North Carolina (the “Territory”) as reflected in the map depicted in
Schedule 2 and DISTRIBUTOR hereby accepts such appointment. Subject to Section
2.02, COMPANY may appoint DISTRIBUTOR as a distributor of Products to Stores
outside of the Territory and DISTRIBUTOR may agree to such designation.

2.             Distribution of Products

2.01        Products - DISTRIBUTOR will maintain in its inventory of Products
the following: (i) Products designated by COMPANY that contain the proprietary
trademarks, service marks, logos or labels of COMPANY or any of its affiliates
or that are made pursuant to specifications provided by COMPANY, its affiliates,
or licensors for limited distribution to Operators (defined below) or other
entities licensed by COMPANY, its affiliates or licensors (“TCBY Branded
Products”), and (ii) other supplies or other national or regional branded
Products designated or contracted for by COMPANY to be maintained in inventory
by DISTRIBUTOR for distribution to COMPANY, its affiliates and the Operators. 
(Collectively, Products described in clauses (i) and (ii) are referred to as
“Proprietary Products”).  DISTRIBUTOR will also maintain in its inventory
non-proprietary Products which DISTRIBUTOR stocks in its inventory for sale to
COMPANY, its affiliates and its Operators. DISTRIBUTOR shall not be required to
maintain more than two hundred (200) Proprietary Products in inventory at any
time.  All Coca Cola Products carried for COMPANY shall be excluded from the
calculation of the number of Proprietary Products.

2.02        Approved Operators - DISTRIBUTOR shall sell and deliver to
Franchisees and Operators of Stores approved by COMPANY and located within the
Territory such quantities of the Products (subject to minimum Product order
requirements) as the Operators may order from time to time during the term of
this Agreement. DISTRIBUTOR shall cease selling TCBY Branded Products to any
Operator not later than three (3) days following receipt of written notice from
COMPANY advising DISTRIBUTOR that such Operator is no longer approved by COMPANY
and shall,

3


--------------------------------------------------------------------------------




within such timeframe, further cease selling, under the terms of any supplier
agreement negotiated by COMPANY, all Proprietary Products to such Operators
referenced in such notice. In addition, DISTRIBUTOR shall have the right to
immediately cease the sale and distribution of Products to any Operator (a) who
is in default of its obligations to DISTRIBUTOR, , or (b) who has filed a
voluntary petition in bankruptcy or under any other similar insolvency or debtor
relief law or who has had such a petition filed against it, or who has made a
general assignment for the benefit of its creditors. COMPANY shall also have the
right to reinstate delivery to any Operator that COMPANY previously stopped
selling by providing written notice to DISTRIBUTOR and DISTRIBUTOR shall provide
such delivery as soon as mutually agreed between the parties.

A list of the present Operators with Stores located within the Territory and
approved by COMPANY and their respective Store locations is attached hereto as
Schedule 3.  During the term of this Agreement, COMPANY shall maintain and
provide to DISTRIBUTOR a current list of all Operators with Stores within the
Territory who have been approved by COMPANY for distribution of the Products
under this Agreement. DISTRIBUTOR shall have the right to rely upon such list,
as amended or modified by COMPANY in writing from time to time, in performing
its obligations under this Agreement. COMPANY shall notify DISTRIBUTOR of new
Stores within the Territory not less than twenty-one (21) days prior to the
desired date of first shipment of Products to any such new Stores. In addition,
provided and to the extent that COMPANY and DISTRIBUTOR mutually agree in
writing, DISTRIBUTOR shall provide distribution services to Stores located
outside the Territory, as designated by COMPANY.

COMPANY represents and warrants that the terms of this Agreement, as and if
amended in the manner permitted under this Agreement, are binding upon and shall
govern DISTRIBUTOR and COMPANY’s obligations with respect to distribution
services performed by DISTRIBUTOR hereunder and that each Franchisee that is an
owner or operator of a Franchised Store within the System shall be bound by the
terms of this Agreement, as it may hereafter be amended, upon such Operator’s
purchase of Proprietary Products from DISTRIBUTOR.

2.03        Product Orders - All Product orders shall be submitted by the
Operators to DISTRIBUTOR and shall specify the location of the Operator’s
Stores, the type of Product, and the quantity desired.  Operators must place
orders electronically (“Electronic Orders”) or if placed by telephone or fax to
DISTRIBUTOR’s customer service center in accordance with the guidelines detailed
below, such order will be subject to a [CONFIDENTIAL](1) surcharge pursuant to
the provisions of this section 2.01. All shipment expenses from DISTRIBUTOR’s
distribution center to the Operator’s location shall be at DISTRIBUTOR’s expense
unless otherwise noted elsewhere in this

--------------------------------------------------------------------------------

(1)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

4


--------------------------------------------------------------------------------




Agreement. Product order guides will be provided by DISTRIBUTOR to the Operators
monthly via DISTRIBUTOR’s website and with a hard copy delivered to each Store,
with availability of such order guides to be made prior to the beginning of the
month, only if requested by the individual location, but only after review and
approval of the order guide by COMPANY. The order guides will be organized by
Product categories and will include, among other things, the Product Sell Price
(as defined herein), Product units and new Products. DISTRIBUTOR will assign one
product code number to each stock-keeping unit (“SKU”) of each Product, which
will be common throughout its entire distribution system and will be used on all
documents such as order guides, invoices, monthly reports, etc. SKU’s, and,
accordingly, the assigned product code number, must differ for equivalent
Products supplied by different suppliers. DISTRIBUTOR will use its best efforts
to utilize the existing TCBY product item numbers.  Only Products approved for
sale to its Operators by the COMPANY will be listed on this order guide.
Electronic Orders will be placed by internet using DISTRIBUTOR’s automated order
entry system.  All orders are subject to the standard order cut-off time of 4:00
p.m. two (2) days prior to their scheduled delivery day.  Notwithstanding the
foregoing, Stores scheduled to receive deliveries on a Monday must have their
order placed by 10:00 a.m. the preceding Friday.  Operator will be notified of
any Product shortages at the time of order placement or, in the case of an
Electronic Order, at order placement.  If an item is out, the Operator may
choose another at that time. If a shortage occurs after the order is placed, the
location will be notified prior to the loading of the delivery truck with
sufficient time so that an alternative may be ordered, subject to the provisions
of Section 3.02.

Where reasonably possible, DISTRIBUTOR will schedule ordering days and delivery
days that are mutually agreed upon by and between DISTRIBUTOR and each Operator
and will provide notice to the affected Operator at least fourteen (14) days
before routing changes. On an exception basis, DISTRIBUTOR will consider
shortening the permissible time frames for scheduled deliveries for those
Operators that, given unique and compelling business needs, require the same.

Commencing [CONFIDENTIAL](2) days after the Effective Date, DISTRIBUTOR will be
permitted to charge an Operator who places their order via fax or phone a
surcharge of [CONFIDENTIAL](3) which will be shown as a separate line item on
the invoice.

2.04        Deliveries.    Delivery vehicles used by DISTRIBUTOR will only
display the marks of DISTRIBUTOR, except for locations that cannot accommodate
delivery by DISTRIBUTOR’S

--------------------------------------------------------------------------------

(2)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(3)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

5


--------------------------------------------------------------------------------




existing tractor trailers or in the instances where recovery deliveries are made
by outside services or DISTRIBUTOR has the need for temporary short term rental
equipment.

DISTRIBUTOR agrees that, excluding key drops (deliveries scheduled to be made
during the period running from one (1) hour or more after the retail closing
time of the Store to deliveries one (1) hour or more before the retail opening
time of the Store), an overall average of 90% of all regularly scheduled
deliveries will be made within a two (2) hour window, meaning no earlier than
one (1) hour before and no later than one (1) hour after the scheduled delivery
time. If a delivery is anticipated to fall outside of this two (2) hour window,
DISTRIBUTOR will immediately notify the Operator. DISTRIBUTOR will provide an
inside delivery to each Operator in accordance with Company’s temperature store
requirements as detailed in Section 4.07, placing refrigerated and frozen
Products into their appropriate storage areas, but will not be responsible for
stocking shelves or rotating inventories.  COMPANY acknowledges that Stores
scheduled to receive fewer than twenty (20) deliveries annually pursuant to
Section 2.05, may have their delivery date modified from the originally
scheduled day of the week (but still within that same calender week) to permit
DISTRIBUTOR to maximize the efficiency of its routes.  In the event this occurs,
DISTRIBUTOR will notify the Store immediately upon the placement of the affected
order with the new delivery date and time.

All invoices for deliveries made during Store’s business hours will be signed
for by the Store’s store manager or other representative prior to DISTRIBUTOR’s
driver leaving the Store.  Copies of invoices for deliveries made after the
Store’s regular business hours will be left at the Store.

The COMPANY agrees to use its commercially reasonable efforts to cause Operators
to provide keys and security codes for night deliveries where necessary.  In the
event Operator refuses to provide keys and security codes, Operator will
promptly meet the delivery driver at the scheduled appointment time or at such
other time as Operator has been notified in the event of a late delivery.  If
the Operator fails to meet the DISTRIBUTOR delivery at the appropriate time on
more than one occasion, the Operator shall be responsible for payment of a
penalty fee of [CONFIDENTIAL](4) to DISTRIBUTOR for subsequent occurrences.  If
DISTRIBUTOR must redeliver the order to the Operator, the Operator will also be
responsible for any Product that is rendered undeliverable due to the delay.  In
the event of a Product shortage or delivery problem that occurs during an
unattended delivery, the authorized representative of the Stores will contact
the distribution center no later than the first Notification Deadline following
such unattended delivery.  The “Notification Deadline” is 4:00 p.m. local time
each day for the affected Stores.

--------------------------------------------------------------------------------

(4)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

6


--------------------------------------------------------------------------------




2.05        Delivery Frequency/Routing - DISTRIBUTOR will provide each Operator
with a minimum delivery frequency based on annual case volume as shown below as
long as the Operator meets the minimum order requirements set forth in Section 5
hereof:

 

Delivery Frequency

Annual Case Volume

 

Summer Routing

 

Winter Routing

Less than cases

 

4 deliveries during a 12 month period

 

 

200-349 cases

 

6 deliveries during a 12 month period

 

 

350-499 cases

 

8 deliveries during a 12 month period

 

 

500-999 cases

 

Every 4 weeks

 

Every 4 weeks

1,000-1,999 cases

 

Every 3 weeks

 

Every 4 weeks

2,000-3,499 cases

 

Every week

 

Every 2 weeks

Greater than 3,499 cases

 

Every week

 

Every week

 

This schedule is intended to serve as a guideline only and DISTRIBUTOR agrees to
provide additional regular deliveries as requested by Operator and approved by
COMPANY in writing.  COMPANY will provide DISTRIBUTOR with the initial delivery
frequency for each Store in Schedule 3.  COMPANY and DISTRIBUTOR will mutually
agree on the exact date for routing changes from summer to winter and winter to
summer but each period will be approximately six (6) months with summer routing
from April through September and winter routing from October through March.

In the event an emergency delivery is required based upon the Operator’s needs
and not due to a delivery error by DISTRIBUTOR nor during the time periods
specified in Section 2.06, DISTRIBUTOR will accommodate the Operator’s request
with the most efficient available delivery method. All additional freight
expense will be at the Operator’s expense and will be billed upon DISTRIBUTOR’s
receipt of the invoice from the shipping agent. If DISTRIBUTOR is able to
schedule such an emergency delivery in conjunction with a nearby route, the
additional freight expense will be [CONFIDENTIAL](5).  Where possible, a store
may order up to [CONFIDENTIAL](6) cases to be delivered to a nearby store, on
that store’s delivery day (and with that store’s consent) without an additional
charge.  Products delivered to a nearby store will be billed on a separate
invoice.

Should the need arise for an emergency or special delivery due to supplier
error, DISTRIBUTOR and COMPANY will work with the supplier to remedy the
shortage at the supplier’s expense. If supplier fails to pay the additional
freight expense, COMPANY will be required to do so provided DISTRIBUTOR notifies
COMPANY immediately of supplier non-performance.  If an

--------------------------------------------------------------------------------

(5)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(6)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

7


--------------------------------------------------------------------------------




emergency delivery is necessary due to DISTRIBUTOR error, DISTRIBUTOR will
arrange a special delivery with any additional freight to be paid by
DISTRIBUTOR.

DISTRIBUTOR will arrange its routes to insure that its delivery trucks will be
in all markets (SMSA’s of at least 250,000 population) within each Territory at
least twice a week where at least twenty-five (25) Stores serviced by
DISTRIBUTOR under this Agreement are located.

2.06        Special Deliveries During Roll-Out and New Operator Openings -
DISTRIBUTOR and COMPANY recognize that during the initial roll-out phase of the
DISTRIBUTOR distribution program, many new processes will be in place for each
of COMPANY, the Operators and DISTRIBUTOR, including changes in the way the
Operators order, the distance from the DISTRIBUTOR distribution center to the
Operators, and lead times from order day to delivery day for the Operators.
Therefore, DISTRIBUTOR will process emergency orders for all Operators for the
first thirty (30) days following the commencement of distribution service at no
additional charge, subject to the minimum order requirements and applicable
handling fees, if any, as set forth in Section 5 of this Agreement.  In
addition, during the term of this Agreement, DISTRIBUTOR will process emergency
orders for all Operators’ newly added Stores within the first thirty (30) days
following the opening of the new Stores, subject only to minimum order
requirements and applicable handling fees, if any, as set forth in Section 5 of
this Agreement.

2.07        Return of Products/Credits –Any Products ordered by Operators which
are returned to DISTRIBUTOR for any reason must be returned no later than the
next regularly scheduled delivery (except that, in the case of Products to be
returned as a result of concealed damage, within the remaining shelf life of
such Products) and all claims for Products to be returned must be made either to
the driver upon check-in of the order, by telephone by 4 p.m. on the day of
delivery following receipt of the Products if an unattended delivery or, in the
case of concealed damage, within twenty-four (24) hours of discovery of
concealed damage by the Operator.  All returned items must be in unmarked
original packaging and must be in suitable condition for resale (unless damaged
or mis-marked Product was the reason for the return). Subject to the foregoing,
DISTRIBUTOR shall provide credit to the affected Operator for defective, shorted
or damaged Products within twenty-four (24) hours of the driver’s return if
brought to the driver’s attention or noticed by the driver during delivery or,
in any event, within forty-eight (48) hours of DISTRIBUTOR’s receipt of the
Operator’s claim of damaged, shorted or defective Products (or receipt of
product, if warranted) and will immediately provide documentation on its website
for Operator of such credit if the original order was placed electronically or
via fax or phone if the order was placed in some other manner.  Notwithstanding
the foregoing, no returns will be permitted for cooler or freezer items, or
fresh produce due to misorder by the Operator.  Products

8


--------------------------------------------------------------------------------




refused by Operator at time of delivery for reasons other than damage or
remaining shelf life below agreed upon parameters will be subject to a
[CONFIDENTIAL](7) restocking charge to be paid by Operator.  In the event that
the shorted, defective or damaged Product is a Kill Item, then DISTRIBUTOR will
remedy the situation in accordance with Section 3.02 if so requested by the
Operator.

2.08        Limited Time Offers (“LTO’s”) - In order to allow DISTRIBUTOR to
maintain service levels to the Operators, COMPANY will provide DISTRIBUTOR with
at least twenty-eight (28) days prior written notice of any and all LTO’s to be
run by COMPANY (subject to availability of LTO Products from the supplier within
the twenty-eight (28) day period). Such written notices shall include estimated
usage for the Products to be promoted if such usage is expected to deviate
materially from historical levels or if a new Product. Subject to the above,
DISTRIBUTOR agrees to stock sufficient inventory for any new Proprietary
Products to be used in national LTO promotions and other key items, as
reasonably requested by COMPANY.  Unless retained on the Operator’s menu at the
instruction of the COMPANY or mutually agreed to between COMPANY and
DISTRIBUTOR, all LTO Products must be removed from the DISTRIBUTOR distribution
centers no later than sixty (60) days after the completion of the LTO and
COMPANY shall purchase all remaining inventory of such LTO as provided in
Section 3.02. The sale of LTO Products by DISTRIBUTOR is final and LTO Products
may not be returned to DISTRIBUTOR, unless the return is necessitated due to a
DISTRIBUTOR error or due to Product damage not caused by the Operator.

3.             Suppliers of Products; Inventory of Products.

3.01        Suppliers/Contracted Products - The Proprietary Products to be
distributed to the Operators under the terms and conditions of this Agreement
shall be purchased by DISTRIBUTOR, on its own account, from the suppliers
(including COMPANY) selected by COMPANY, pursuant to terms and conditions as are
agreed upon by and between DISTRIBUTOR and such suppliers (including COMPANY).
In the event COMPANY enters into direct contracts with suppliers, the terms and
conditions of such contracts that obligate DISTRIBUTOR shall be provided to
DISTRIBUTOR for its business and legal review and, if the business and legal
terms of the proposed contract that apply to DISTRIBUTOR are reasonably
acceptable to DISTRIBUTOR, DISTRIBUTOR will approve the supplier contract. The
guaranteed supplier price provided under such supplier contract (net of
billbacks by DISTRIBUTOR, if any), plus applicable freight if the

--------------------------------------------------------------------------------

(7)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

9


--------------------------------------------------------------------------------




supplier price is not a delivered price, plus [CONFIDENTIAL](8), if any,
attributable to the Product,  shall be the “Cost” of the Product.  Products
governed by such supplier contracts negotiated by COMPANY are referred to herein
as “Contracted Products.” The freight charges for Contracted Products will be an
amount negotiated with the supplier by COMPANY.  DISTRIBUTOR agrees that Cost
for any Contracted Products will not include any unloading costs for palletized
and slipsheet loads, except in those cases where the Contracted Products are not
delivered on pallets or if the pallet ti-hi is larger than the standard
established by DISTRIBUTOR and must be broken down for proper storage

3.02        Inventory - During the term of this Agreement, DISTRIBUTOR shall
maintain an inventory of the Products in quantities necessary to provide the
Operators with an adequate supply of such Products based upon initial usage
projections by COMPANY, future historical usage of such Products by the
Operators, and the fill rate performance requirements detailed below.
DISTRIBUTOR agrees to work with COMPANY, to attempt to maximize the quantities
of Products purchased to efficiently reduce the cost of Products purchased, and
to maximize Product inventory turns. In addition, DISTRIBUTOR agrees to order
Products in the quantities indicated on the inbound quantity matrix attached
hereto as Schedule 5, as amended by COMPANY to reflect the growth in the number
of Stores serviced by DISTRIBUTOR in the Territory from time to time(9). To
further insure DISTRIBUTOR’s ability to comply with the performance requirements
detailed later in this Section 3.02, DISTRIBUTOR will also maintain at each
distribution center servicing Operators “safety stock” of not less than
[CONFIDENTIAL](10) days historical usage for all Proprietary Products and will
also have an additional [CONFIDENTIAL](11) days historical usage of white
chocolate mousse, chocolate and vanilla frozen yogurt on the road at all times.
DISTRIBUTOR agrees that all Products delivered to Operators will have at least
one-third of their original shelf-life remaining as of the date of delivery.

COMPANY categorizes Products into three classes:

Proprietary Products that Operators must have (“Kill Items”), which Kill Items
will not number more than [CONFIDENTIAL](12) at any time, excluding beverage
Products and LTO items. COMPANY will provide a list of Kill Items and other
Proprietary Products

--------------------------------------------------------------------------------

(8)         Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(9)         Provided that any items on schedule 5 currently from Distributor
non-stocking vendors that will require Distributor to purchase greater than
[CONFIDENTIAL] on hand inventory per order will be reviewed with Company for
alternate items/vendors or will be purchased through DOT or other redistributors
utilized by Distributors.

(10)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(11)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(12)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

10


--------------------------------------------------------------------------------




to DISTRIBUTOR, which list will be updated by COMPANY from time-to-time.  The
initial list of Kill Items is attached as Schedule 4.

Other Proprietary Products that can be substituted in an emergency.

Non-proprietary Products, including, any produce items that DISTRIBUTOR may
agree to provide.

DISTRIBUTOR will achieve a 100% fill rate on Kill Items with overnight emergency
delivery, if requested, an overall aggregate “fill rate” for all Products of
[CONFIDENTIAL](13), and at least [CONFIDENTIAL](14) of all invoices issued by
DISTRIBUTOR to the Operators will be completely accurate at the time of initial
issuance, with all of the above measured quarterly.  The “fill rate” equals the
percentage of Products or Kill Items, as the case may be, obtained by dividing
the total number of Products or Kill Items shipped by DISTRIBUTOR and received
by the Operators at the time of delivery for the month, by the total number of
Product or Kill Items ordered by the Operators from the DISTRIBUTOR for that
same month.  All fill rate measurements (and invoice accuracy requirements) will
be net of supplier-related issues such as shortages and delayed deliveries to
DISTRIBUTOR, provided DISTRIBUTOR notifies COMPANY immediately in the event of
supplier non-performance. If emergency delivery is required due to supplier
(including COMPANY) error, costs of emergency delivery shall be at supplier
(including COMPANY) expense, provided that, if the supplier fails to absorb such
expense, such delivery costs shall be paid by the Operator provided DISTRIBUTOR
has notified COMPANY immediately in the event of such non-performance and
Operator has approved the additional expense in advance.   If the emergency
delivery is due to DISTRIBUTOR error, then DISTRIBUTOR will remedy the situation
in as efficient manner as possible, which may include emergency deliveries and
special freight shipments, at DISTRIBUTOR’S sole expense. If the emergency
delivery is due to Operator error, the Operator shall pay delivery costs for
such emergency delivery.  From the moment of receipt of the Products for storage
by DISTRIBUTOR until the Products have been accepted by Operator at the Store,
DISTRIBUTOR assumes all risk of loss or damage with respect thereto, shall be
directly liable to COMPANY for any such loss or damage to the Products and the
related costs and expenses for replacing the Products and agrees to obtain and
maintain adequate insurance coverage to insure against such loss or damage.

In the event of substitution of a Proprietary Product, the substituted Product
must have been previously approved by COMPANY in writing and, if the need for
substitution was caused due to

--------------------------------------------------------------------------------

(13)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(14)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

11


--------------------------------------------------------------------------------




DISTRIBUTOR error, the price of the substituted Product will be determined based
on the lower of the Cost (as hereinafter defined) of the substituted Product or
the Cost of the out-of-stock Product that it replaces.  In addition, DISTRIBUTOR
will reimburse COMPANY to the extent that COMPANY would have realized a
difference between its selling price to DISTRIBUTOR and the amount that COMPANY
would have paid for the Proprietary Product from its supplier, unless the
substitution is due to COMPANY’s error.  Upon request, COMPANY shall provide to
DISTRIBUTOR copies of invoices and other documentation reasonably necessary to
verify the amount of the difference claimed by COMPANY.  If substitution is due
to supplier (including COMPANY) error, then COMPANY shall cause supplier to, or
if COMPANY is the supplier, COMPANY shall, reimburse DISTRIBUTOR for any
reasonable losses sustained due to such error.

To the extent that DISTRIBUTOR is unable to sell to the Operators quantities of
the Proprietary Products in DISTRIBUTOR’s inventory for any reason whatsoever,
including, but not limited to, Product discontinuation, slow-moving inventory,
unused LTO Products, promotional or seasonal Products or exceeded shelf life due
to sudden decline in Product movement and not due to DISTRIBUTOR error, COMPANY
will purchase, or cause a third party to purchase, all remaining inventory of
such Proprietary Products at DISTRIBUTOR’s cost, F.O.B. the DISTRIBUTOR
distribution centers plus DISTRIBUTOR’s handling and carrying charges, if
properly approved by COMPANY in advance as outlined below.  In such event,
COMPANY will purchase or cause to be purchased all perishable Proprietary
Products within [CONFIDENTIAL](15) days after notice from DISTRIBUTOR or by the
expiration date of the Proprietary Products, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](16) days after notice
from DISTRIBUTOR.  In addition, if the inventory re-purchase is necessitated for
any reason other than DISTRIBUTOR error, COMPANY shall reimburse to DISTRIBUTOR
all reasonable out-of-pocket costs and expenses (not to exceed an amount equal
to [CONFIDENTIAL](17) of the Product’s Cost unless DISTRIBUTOR receives
COMPANY’S prior written consent) incurred by DISTRIBUTOR in selling, returning
or otherwise disposing of such Products.  DISTRIBUTOR shall provide COMPANY with
documentation or other proof that any such costs and expenses were incurred by
DISTRIBUTOR.  In order to allow COMPANY to monitor the supply and usage of the
Proprietary Products, DISTRIBUTOR shall provide to COMPANY a monthly obsolete
and slow-moving inventory report.

--------------------------------------------------------------------------------

(15)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(16)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(17)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

12


--------------------------------------------------------------------------------




3.03        Aged Inventory Notification-DISTRIBUTOR will immediately notify
COMPANY in writing via email in the event that any quantities of its Proprietary
Products are within forty-five (45) days of expiration of product life.  If
DISTRIBUTOR fails to do so, COMPANY shall not be required to comply with the
requirements set forth in Section 3.02.

3.04        Present DISTRIBUTOR’s Inventory - DISTRIBUTOR agrees to purchase the
existing merchantable and saleable inventory of Proprietary Products from
COMPANY’S present distributor located in Greensboro, North Carolina and in
quantities not to exceed a [CONFIDENTIAL](18) supply of such Products, in the
aggregate, provided that DISTRIBUTOR and COMPANY have been given an opportunity
by the present distributor to inspect any such Product prior to purchase
pursuant to this Section 3.04.   DISTRIBUTOR will pay, via check, the present
distributor for Products purchased from it, within ten (10) days of the later of
DISTRIBUTOR’S receipt of the Products or the receipt of the invoice approved by
COMPANY for the Products.  DISTRIBUTOR shall be responsible for all freight and
unloading costs associated with transporting such inventory from the existing
DISTRIBUTOR’s locations listed above.  DISTRIBUTOR will not be responsible for
any handling or other fees charged by the current distributor in connection with
DISTRIBUTOR’s loading and transferring of such inventory.  COMPANY and the
current distributor will be required to provide all reasonable assistance and
cooperation to DISTRIBUTOR in connection with the purchase, loading and
transportation of such inventory from the current distributor to the DISTRIBUTOR
distribution center, including the scheduling of mutually agreeable inventory
inspection and pick-up times.

In the event that the Cost of the Product, as purchased from the existing
distributor, exceeds or is less than the Cost that DISTRIBUTOR would otherwise
utilize in determining the Sell Price for such Products obtained through
suppliers, including COMPANY, DISTRIBUTOR shall utilize the Cost designated by
COMPANY in determining the Sell Price and shall invoice, pay to COMPANY or
charge the Operator, as directed by the COMPANY, in the amount of the
difference.  In the event COMPANY directs DISTRIBUTOR to invoice the COMPANY,
COMPANY shall pay such invoiced amount, via check, so that it is received by
DISTRIBUTOR within [CONFIDENTIAL](19) days of the date of the invoice.  In the
case of a rebate to COMPANY, DISTRIBUTOR shall pay the rebated amount within
[CONFIDENTIAL](20) days of its determination of the amount to be rebated.

--------------------------------------------------------------------------------

(18)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(19)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(20)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

13


--------------------------------------------------------------------------------




4.             Sell Price/Payment Terms/Financial Reporting

4.01        Sell Price - Beginning on the Effective Date and throughout the
entire term of this Agreement, the maximum purchase price at which DISTRIBUTOR
shall sell the Products, (the “Sell Price”), to the Operators shall be
determined by adding the “Cost” (as hereinafter defined) of the Product plus
[CONFIDENTIAL](21) per case for all deliveries (collectively, “Markup”), subject
to the other provisions of this Agreement.  For purposes of this Agreement, the
“Cost” of a Product other than a Contracted Product shall be the sum of (a) the
cost of the Product as shown on the invoices to DISTRIBUTOR from the respective
supplier, including COMPANY, plus (b) if the invoiced cost of the Product is not
a delivered price, the applicable freight charges related to shipping the
Product from the supplier to DISTRIBUTOR’S distribution center, less (c)
promotional allowances reflected on supplier invoices to DISTRIBUTOR. Applicable
freight, in those cases where the invoice cost to DISTRIBUTOR for
non-proprietary Products is not a delivered cost, means that DISTRIBUTOR has
added a reasonable freight charge, agreed to in advance and in writing by
COMPANY for delivering such non-proprietary Products from suppliers to
DISTRIBUTOR.  Applicable freight for any non-proprietary Product will not exceed
the rate charged by nationally recognized carriers operating in the same market
for the same type of freight service. Cost for any non-proprietary Product will
not be reduced by discounts for cash or prompt payment available to DISTRIBUTOR,
breakage allowances or by backhaul revenue. Fuel or other transportation
surcharges indicated on the manufacturer’s or supplier’s invoice or on freight
invoices will increase Cost. The Cost of a Contracted Product shall be
determined in accordance with Section 3.01.  In no event will the Cost of
Contracted Products include amounts to be rebated to DISTRIBUTOR and therefore,
DISTRIBUTOR will not negotiate off-invoice manufacturer rebates,
labels/promotional allowances or any other “soft money” received from supplier
or freight carriers of Contracted Products.  In order to allow verification of
the foregoing commitment, DISTRIBUTOR agrees to provide documentation
substantiating the Cost of items DISTRIBUTOR purchases from suppliers and
freight carriers.  DISTRIBUTOR agrees to limit its collection of such “soft
money” to the manufacturers of non-proprietary Products.  The Cost of Contracted
Products will not be reduced by discounts for cash or prompt payment available
to DISTRIBUTOR, breakage allowances or by backhaul revenue. Fuel or other
transportation surcharges indicated on the manufacturer’s or supplier’s invoice
or on freight invoices will increase Cost.

The invoice format to be used by DISTRIBUTOR will be approved by COMPANY and
will contain separate lines showing subtotals for various Product categories,
applicable taxes, the date of the ACH debit and other summary line items as
detailed elsewhere in this Agreement.

--------------------------------------------------------------------------------

(21)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

14


--------------------------------------------------------------------------------


Partial case shipments (also known as “splits”) shall be permitted for the malt,
maraschino cherries, chocolate sprinkles and assorted sprinkles in which
individual units of such Products are separately packaged within each case.
Notwithstanding anything else contained in this agreement to the contrary, the
Markup for the following items will be limited to [CONFIDENTIAL](22): malt,
maraschino cherries, medium spoons, taster spoons, straws, water, chocolate
sprinkles and assorted sprinkles.

4.02        Fuel Cost Adjustments - If the operating costs of DISTRIBUTOR are
increased or decreased as a result of fuel cost increases or decreases,
DISTRIBUTOR may adjust the Markup (as and if otherwise adjusted pursuant to the
terms of this Agreement) to compensate for such fluctuations in fuel costs, on a
weekly basis.  The method for determining the fuel surcharge or adjustment will
be made weekly beginning the first Tuesday after the Effective and will be based
on the U.S. Weekly Retail On-Highway diesel fuel price which is compiled by the
Energy Information Administration. The Web site to access this information
electronically is as follows:

http://www.eia.doe.gov/pub/oil_gas/petroleum/data_publications/weekly_on_highway_diesel_prices/current/html/diesel.html

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

As fuel prices increase or decrease, the fuel cost adjustments will move
according to changes in the weekly published price for the U.S. fuel price
bracket, and will take effect on the first day following the applicable
publication date (typically on Monday of each week).  For example, the fuel cost
adjustment beginning Tuesday, September 19, 2006, if any, will be determined
based on the weekly price published on Monday, September 18, 2006 as follows:

Price Per Gallon Including Taxes

 

Per Delivery Surcharge

 

 

 

[CONFIDENTIAL](23)

 

 

 

--------------------------------------------------------------------------------

(22)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(23)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

15


--------------------------------------------------------------------------------




If the price per gallon, including taxes, exceeds [CONFIDENTIAL](24), the
surcharge will equal [CONFIDENTIAL](25) per delivery plus an additional
[CONFIDENTIAL](26) per delivery for each [CONFIDENTIAL](27) cent increment (or
portion thereof) that the price per gallon exceeds [CONFIDENTIAL](28).  If the
price per gallon, including taxes, falls below [CONFIDENTIAL](29), the surcharge
will be reduced in the amount of [CONFIDENTIAL](30) per delivery plus an
additional [CONFIDENTIAL](31) per delivery for each [CONFIDENTIAL](32) cent
increment (or portion thereof) that the price is less than [CONFIDENTIAL](33). 
Any such surcharge will be shown as a separate line item on the Operator’s
invoice.

4.03        Markup Adjustments due to Variances from Projections.

The [CONFIDENTIAL](34) Markup during the first [CONFIDENTIAL](35) months after
the Effective Date is premised upon an average annual delivery size of
[CONFIDENTIAL](36) cases to the Stores serviced by DISTRIBUTOR.  COMPANY and
DISTRIBUTOR agree to review the service levels provided by DISTRIBUTOR as well
as the average delivery sizes [CONFIDENTIAL](37) days after the Effective Date. 
No adjustments will be made to the Markup at that time due to a variance in
average delivery size from projections, unless the average delivery size
experienced during the first [CONFIDENTIAL](38) days is less than
[CONFIDENTIAL](39) cases, excluding any additional deliveries made by
DISTRIBUTOR during the initial transition period pursuant to Section 2.06.  If
the average delivery size has been between [CONFIDENTIAL](40) cases during this
period, the Markup will be increased to [CONFIDENTIAL](41) per case.  If the
average delivery size has been less than

--------------------------------------------------------------------------------

(24)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(25)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(26)       Confidential treatment has been requested for the redacted portion.
 The confidential, redacted portions have been filed separately with the SEC.

(27)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(28)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(29)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(30)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(31)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(32)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(33)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(34)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(35)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(36)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(37)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(38)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(39)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(40)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(41)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

16


--------------------------------------------------------------------------------




[CONFIDENTIAL](42) cases, the Markup will be increased to [CONFIDENTIAL](43) per
case.  In the event such a Markup adjustment is required, the COMPANY and
DISTRIBUTOR agree such Markup will be implemented as soon as practical after the
review and will remain in effect for the balance of the [CONFIDENTIAL](44) of
the Agreement.

After the first [CONFIDENTIAL](45) months of service and after each
[CONFIDENTIAL](46) month period thereafter the Markup for the Stores for the
next [CONFIDENTIAL](47) months will be based on the actual average delivery size
for the previous [CONFIDENTIAL](48) months as calculated below and according to
the following schedule:

Average Delivery Size for    

Preceding [CONFIDENTIAL](49)  Months Markup for Next [CONFIDENTIAL](50) Month

  [CONFIDENTIAL](51)

The average delivery size will be calculated by summing up all of the cases
delivered to the Stores serviced by DISTRIBUTOR in the Territory for the
previous [CONFIDENTIAL](52) months (with each partial case or “split” counting
as a full case) and dividing the total number of cases delivered by the total
number of deliveries made by DISTRIBUTOR as modified below.  The number of
deliveries made by DISTRIBUTOR shall not include deliveries to correct errors
made by DISTRIBUTOR or suppliers, nor shall it include deliveries for which
DISTRIBUTOR has received the [CONFIDENTIAL](53) special delivery fee in
accordance with Section 2.05.

In the event the average delivery size for the previous [CONFIDENTIAL](54)
months falls outside of the ranges described above, COMPANY and DISTRIBUTOR will
negotiate a new Markup for that DISTRIBUTOR facility in good faith.  In the
event COMPANY and DISTRIBUTOR fail to agree on such a Markup adjustment within
thirty (30) days after the commencement of negotiations under this Section 4.03,
then both COMPANY and DISTRIBUTOR will have the

--------------------------------------------------------------------------------

(42)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(43)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(44)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(45)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(46)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(47)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(48)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(49)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(50)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(51)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(52)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(53)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(54)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

17


--------------------------------------------------------------------------------




right to terminate this Agreement with 180 days written notice to the other
party in accordance with Section 6.02 (b)(ii).  Notwithstanding the schedule
above, in the event the average delivery size for the previous
[CONFIDENTIAL](55) months exceeds [CONFIDENTIAL](56) cases and DISTRIBUTOR is
unwilling to reduce its Markup for the next [CONFIDENTIAL](57) months to
[CONFIDENTIAL](58) per case or less, COMPANY will have the right to terminate
this Agreement with 180 days written notice to the other party in accordance
with Section 6.02 (b)(ii).

4.04        Payment Terms/Markup Adjustments due to Payment Methodology

(a)   Standard Payment Terms.  Except as noted below, DISTRIBUTOR and COMPANY
have agreed that payments to DISTRIBUTOR for Products delivered to the Operators
(including Contract Feeders as defined below) shall be received by ACH debit
entry initiated by DISTRIBUTOR, so that the amount is credited to DISTRIBUTOR’s
account no sooner than [CONFIDENTIAL](59) days after the date of receipt of the
delivery by Operator.  Thus, Stores which receive deliveries on Saturday or
Sunday, would have their account debited on the second Monday after receipt of
their order.  All new Operators will initially receive credit terms of
[CONFIDENTIAL](60) days, provided that they satisfy DISTRIBUTOR’S credit
criteria for such terms, as such criteria is uniformly applied among all
similarly situated Operators, in light of all relevant facts and circumstances. 
Payment terms will be extended only to those Operators that are creditworthy as
shall have been solely determined by DISTRIBUTOR. DISTRIBUTOR may, in its sole
discretion, provide alternate payment terms to those Operators not meeting
DISTRIBUTOR’s standards for creditworthiness.  DISTRIBUTOR will provide email or
fax notice to each Operator at least [CONFIDENTIAL](61) days prior to the ACH
debit entry actually taking place, advising Operator of the amount of the ACH
debit, along with the invoice number and any credits posted during the prior
[CONFIDENTIAL](62) days.

Notwithstanding the foregoing, DISTRIBUTOR agrees to provide extended credit
terms to Operators performing as Contract Feeders (as defined below) in
non-traditional locations provided that they satisfy DISTRIBUTOR’s credit
criteria for such terms, as

--------------------------------------------------------------------------------

(55)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(56)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(57)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(58)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(59)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(60)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(61)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(62)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

18


--------------------------------------------------------------------------------




such criteria is uniformly applied among all similarly situated Operators in
light of all relevant facts and circumstances. To qualify for such credit terms,
each location operated by a Contract Feeder in the Territory must be approved by
COMPANY in writing and the Contract Feeder must comply with these extended
credit terms.  “Contract Feeders” are Operators who operate non-traditional food
service locations in facilities such as airports, sports facilities, travel
plazas, universities, tech centers, etc.

(b)           No Set-Off/Late Fees/Collection Costs.  No deductions or set offs
from payments due to DISTRIBUTOR may be made by Operators for any reason without
the prior written authorization of DISTRIBUTOR.  Failure of the Operator to make
any payment required when due shall result in DISTRIBUTOR having the right to
impose more stringent credit or payment terms, such as, without limitation, cash
in advance, delivery of acceptable letters of credit or third party guaranties,
or additional collateral, or, after [CONFIDENTIAL](63) business days’ prior
notice to COMPANY and the affected Operator, to suspend all deliveries, and
declare the entire unpaid balance of the Operator’s account immediately due and
payable. The COMPANY shall pay, and shall use its commercially reasonable
efforts to cause each Operator to pay, all reasonable costs of collection,
including reasonable attorneys fees incurred or paid by DISTRIBUTOR, but only to
the extent related to their respective accounts. DISTRIBUTOR will have the right
to charge interest at the maximum rate permitted by law but not exceeding
[CONFIDENTIAL](64) percent per annum on all unpaid amounts due or owing by
Operators and/or COMPANY to DISTRIBUTOR.

(c)           COMPANY’S Liability for Payments. COMPANY agrees that it shall be
liable for all liabilities of COMPANY expressly set forth in this Agreement. 
COMPANY will not be liable for the debts or obligations of Operators unless
otherwise agreed to in writing by COMPANY.

(d)           Payments to COMPANY as Supplier.  COMPANY purchases its frozen
yogurt Products and resells them to DISTRIBUTOR after adding the
[CONFIDENTIAL](65) to the sell price.  This [CONFIDENTIAL](66) varies by Product
and a schedule of the current [CONFIDENTIAL](67) for its frozen yogurt Products
is attached as Schedule 6. 

--------------------------------------------------------------------------------

(63)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(64)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(65)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(66)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(67)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

19


--------------------------------------------------------------------------------




COMPANY reserves the right to alter [CONFIDENTIAL](68) on its frozen yogurt
Products in its discretion but no more frequently than [CONFIDENTIAL](69). 
COMPANY will invoice DISTRIBUTOR for these products as shipped from the
manufacturer and will designate the [CONFIDENTIAL](70) as separate line items
for each Product.  DISTRIBUTOR agrees to pay these invoices within
[CONFIDENTIAL](71) days of receipt.

COMPANY will also invoice DISTRIBUTOR for [CONFIDENTIAL](72) on its frozen cake
and pie Products as shown on Schedule 7.  Company reserves the right to alter
[CONFIDENTIAL](73) on its frozen cake and pie Products in its discretion but no
more frequently than [CONFIDENTIAL](74).  Distributor shall pay all invoices for
[CONFIDENTIAL](75) on its frozen cake and pie Products when invoiced by the
COMPANY within [CONFIDENTIAL](76) days of invoice date, which date will be no
earlier than the date of receipt of the applicable Products by the DISTRIBUTOR.

4.05            Financial Information  DISTRIBUTOR may request balance sheets,
income statements and such further financial information from each Operator from
time to time as will enable DISTRIBUTOR to accurately assess the Operators’
financial condition. The COMPANY may require DISTRIBUTOR to supply annual
unaudited balance sheets and such further financial information from time to
time as will enable COMPANY to accurately assess DISTRIBUTOR’S financial
condition.

4.06        Price Verifications-Audit- COMPANY will be allowed to perform
electronic Purchase Price verifications for purchases made under this Agreement
on a weekly basis and DISTRIBUTOR will supply the necessary files and
information to COMPANY for these audit purposes on a timely basis and in a form
acceptable to COMPANY and DISTRIBUTOR.  As part of this electronic auditing
procedure, COMPANY may also audit the payments made to it for accuracy as well. 
If any such audit reveals net pricing, delivery surcharge or COMPANY payment
errors (overcharges set off by undercharges) in excess of [CONFIDENTIAL](77) in
the aggregate during the audited period (not to exceed a twelve (12)

--------------------------------------------------------------------------------

(68)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(69)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(70)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(71)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(72)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(73)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(74)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(75)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(76)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(77)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

20


--------------------------------------------------------------------------------




month period) COMPANY shall have the right to conduct additional audits, at its
option and at DISTRIBUTOR’S reasonable expense, until the aggregate net pricing
errors disclosed by an such additional audits are less than [CONFIDENTIAL](78)
for the applicable audit period.  For any audit conducted pursuant to this
Section 4.06 that discloses that Operators were either overcharged or
undercharged for Products, or that COMPANY was overpaid or overcharged during
the audited period, DISTRIBUTOR and COMPANY agree to correct the overcharge,
undercharge, overpayment or underpayment, as the case may be.  The form and
method for making these adjustments will be mutually agreed upon by DISTRIBUTOR
and COMPANY; provided, however, in any event the remittance of any such
adjustments shall be made by either party within [CONFIDENTIAL](79) days from
the final determination of the undercharge or overcharge, as applicable.

4.07        DISTRIBUTOR Operator Support -DISTRIBUTOR agrees to provide the
following Operator support to COMPANY.

(a)           DISTRIBUTOR will support the System by participating in the
supplier show at its own expense.  In addition, DISTRIBUTOR will pay COMPANY an
annual support payment equal to [CONFIDENTIAL](80) payable on [CONFIDENTIAL](81)
of each year.

(b)           DISTRIBUTOR will support COMPANY in terms of activating product
recalls in accordance with DISTRIBUTOR’S standard product recall policies.

(c)           DISTRIBUTOR will adhere to the following HACCP requirements for
monitoring of temperature controls for perishable products both in the
DISTRIBUTOR distribution center and in DISTRIBUTOR’S transportation equipment.

ITEM

 

FORM

 

TEMPERATURE
REQUIREMENTS IN
DISTRIBUTION
CENTER

 

UPPER TEMP.
RANGE WHILE
TRANSPORTED TO
STORES

Soft Serve Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

Hand-Dipped Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

Yogurt Cakes and Pies

 

Frozen

 

-10º or lower

 

0º

Various Toppings

 

Refrigerated

 

34º to 36º

 

38º

Nuts and Liquid Toppings

 

Frozen

 

0 or lower

 

0º

Various Toppings

 

Dry

 

Above 38

 

Above 38

 

--------------------------------------------------------------------------------

(78)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(79)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(80)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(81)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

21


--------------------------------------------------------------------------------




(d)   DISTRIBUTOR will provide COMPANY with periodic EDI file transfers to
include the following:

Weekly invoice register by store outlining the SKU’s and quantity purchased

Weekly inventory levels, age of inventory, sales and pending orders and delivery
dates by item

Weekly report of Current Stores

Weekly report of average drop sizes for each store

Monthly delivery performance report with on-time performance, fill rates and
clean invoice percentages

Daily out-of-stock report and stores so affected

Monthly costing detail on all Products used by the SYSTEM

Such additional reports as may be reasonable requested by the COMPANY

4.08      Taxes – Franchisees and COMPANY shall each be responsible for their
applicable sales and use taxes.  DISTRIBUTOR shall collect applicable taxes from
each responsible party and be responsible for remitting all taxes to the proper
state and local taxing authorities.  COMPANY shall only be responsible for
paying those taxes on the Stores under its control and operation.  DISTRIBUTOR
agrees to indemnify and defend COMPANY pursuant to Section 8.01 of this
Agreement should Company receive a claim for the DISTRIBUTOR’s failure to pay
taxes.  Neither party will pay a claim which is allegedly the responsibility of
the other without first notifying the other and giving the other the opportunity
to contest the claim.

4.09Special Pricing Arrangements - Products that are governed by national
billing agency or other programs for which the price at which the DISTRIBUTOR
must sell the Product to the Operator is prescribed by agreements between
COMPANY, or any other franchisor or group purchasing organization, on the one
hand, and the supplier or manufacturer of such Products, on the other, are
referred to in this Agreement as “Contracted Operator Sell Price Products”. 
Notwithstanding Section 4.01, the Sell Price for Contracted Operator Sell Price
Products shall be the amount prescribed (or calculated in accordance with) the
above-described programs or agreements. Contracted Operator Sell Price Products
include, but are not limited to, soft drink syrup products including, without
limitation, the following Coca Cola Products:  Coke Bag in Box (“BiB”), Diet
Coke BiB, Sprite BiB and Barq’s Root Beer BIB.

22


--------------------------------------------------------------------------------




5.     Minimum Deliveries - The Operators will be required to order Products in
minimum quantities of [CONFIDENTIAL](82) cases of Products per delivery unless
due to DISTRIBUTOR or supplier error.  In addition, Operator will be required to
pay DISTRIBUTOR a [CONFIDENTIAL](83) handling fee per order for orders of less
than [CONFIDENTIAL](84) cases and [CONFIDENTIAL](85) handling fee per order for
orders of less than [CONFIDENTIAL](86) cases but equal to or greater than
[CONFIDENTIAL](87) cases unless due to DISTRIBUTOR or supplier including failure
to fulfill the order in its entirety. Products with a Markup of
[CONFIDENTIAL](88) pursuant to Section 4.01 will be counted as cases for
determining the applicability and amount of these handling fees.

6.     Term and Termination

6.01        Term - The initial term of this Agreement shall commence on the
Effective Date and shall continue until exactly three (3) years after the
commencement of full service to all Stores to be serviced in the Territory
(“Initial Term”), unless sooner terminated as provided in Section 6.02.  This
Agreement shall automatically renew for one (1) additional year upon the
completion of the Initial Term unless one party notifies the other in writing at
least one hundred eighty (180) days before the expiration of the Initial Term of
its desire to terminate the relationship.

6.02        Termination

(a)           Either party shall have the right, upon prior written notice, to
immediately terminate this Agreement if the other party fails to make payment of
any amounts due and payable under this Agreement, and such failure shall have
continued for a period of ten (10) days from and after the date of written
notice to the defaulting party or in the event the other party files a voluntary
petition or consents to the filing of a petition against it in bankruptcy or any
similar insolvency or debtor relief action, or if the other party makes a
general assignment for the benefit of creditors, or in the event a receiver is
appointed or any proceeding is demanded or initiated by, for or against the
other party under any provision of the Federal Bankruptcy Act or any amendment
thereof.

--------------------------------------------------------------------------------

(82)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(83)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(84)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(85)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(86)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(87)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(88)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

23


--------------------------------------------------------------------------------




(b)           Either party shall have the right to terminate this Agreement upon
180 days written notice under any of the following conditions:

(i)            Upon the occurrence of any material breach or material default by
the other party, which remains uncured after expiration of the applicable Cure
Period (as herein defined), of any of the terms, obligations, covenants,
representations and warranties under this Agreement (except for a default
specified in Section 6.02 (a) above) which is not waived in writing by the
non-defaulting party.  In such case, the non-defaulting party shall notify the
other of such alleged beach or default and the other party shall have a period
of thirty (30) days to cure the same (the “Cure Period”). If the defaulting
party cures its breach or default within any applicable Cure Period to the
reasonable satisfaction of the non-defaulting party, the notice shall be void
and this Agreement shall continue; otherwise, it shall terminate in accordance
with the notice.

or

(ii)           In the event the parties fail to agree on a Markup adjustment
pursuant to Section 4.04.

6.03        Effect of Expiration/Termination - Upon expiration or sooner
termination of this Agreement, for any reason, COMPANY shall promptly purchase
or arrange for the purchase from DISTRIBUTOR at DISTRIBUTOR’s cost (including
freight costs), F.O.B. DISTRIBUTOR’s distribution center, all of DISTRIBUTOR’s
inventory of the Proprietary Products and any labeling and packaging materials
used in connection with the Proprietary Products.  COMPANY will purchase or
cause to be purchased perishable Proprietary Products within [CONFIDENTIAL](89)
days after the effective date of termination of this Agreement or by the
expiration date of such Proprietary Product, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](90) days after the
effective date of termination of this Agreement. In addition, if this agreement
is terminated due to COMPANY’s breach or default, COMPANY shall reimburse to
DISTRIBUTOR all other reasonable out-of-pocket costs and expenses (not to exceed
an amount equal to [CONFIDENTIAL](91) of the Markup on each Product unless
DISTRIBUTOR receives COMPANY’s prior written consent) incurred by DISTRIBUTOR in
selling, returning or otherwise disposing of such Proprietary Products.
DISTRIBUTOR shall provide COMPANY with documentation or other proof that any
such costs and expenses were incurred by DISTRIBUTOR. Termination of this
Agreement shall not relieve

--------------------------------------------------------------------------------

(89)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(90)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(91)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

24


--------------------------------------------------------------------------------




either party of any obligation or liability which accrues prior to the effective
date of termination (including, but not limited to, obligations related to the
payment of COMPANY’s accounts receivable or accounts payable and the purchase of
excess inventories). Notwithstanding the foregoing provisions of this Section
6.03 to the contrary, if this Agreement is terminated due to DISTRIBUTOR’s
breach or default or expires in accordance with the provisions of Section 6.01,
COMPANY shall have the obligation to purchase, or shall direct the replacing
distributor or other suitable purchaser to purchase, from DISTRIBUTOR only such
inventory of the Proprietary Products which is merchantable and saleable but
COMPANY shall have no obligation to reimburse DISTRIBUTOR for its out-of-pocket
costs and expenses related to selling, returning or otherwise disposing of such
Proprietary Products.

7.             Trademarks and Trade Names - COMPANY hereby represents and
warrants that it is the owner of, or has the right to use under license or
sublicense, all trademarks, logos, trade names, and other markings used on the
Proprietary Product’s packaging and labels (the “Trademarks”). COMPANY hereby
grants to DISTRIBUTOR the right to use the Trademarks solely in connection with
the approved sale and distribution of the Proprietary Products in accordance
with the provisions of this Agreement and only for as long as this Agreement
remains in effect. COMPANY also grants to DISTRIBUTOR the right and license to
use the Trademarks in advertising and promotional materials when the Trademarks
are used therein to identify the Proprietary Products, subject to COMPANY’s
prior written approval of form and content. Provided DISTRIBUTOR is using the
Trademarks in accordance with the terms and provisions of this Agreement,
COMPANY shall indemnify, defend and hold DISTRIBUTOR and its subsidiaries,
affiliates, officers, shareholders, directors, employees, members, managers,
agents, successors and assigns harmless from and against any and all claims,
demands, liabilities, causes of action, damages, costs (including reasonable
attorneys’ fees and disbursements) and judgments made or incurred by or found
against any of them resulting from or arising out of any claim or suit alleging
infringement by COMPANY or its affiliates, through any of the Trademarks or
otherwise.

8.             Indemnification

8.01        Indemnification by DISTRIBUTOR - DISTRIBUTOR agrees to indemnify,
defend and hold COMPANY, its subsidiaries, affiliates, officers, directors,
members, managers, stockholders, employees, agents, successors and assigns
harmless from and against any and all claims, demands, liabilities, causes of
action, damages, costs (including reasonable attorneys’ fees and disbursements)
and judgments made or incurred by or found against any of them, resulting from
or arising out of:

(a)           Any breach or default by DISTRIBUTOR of any term or provision of
this Agreement; or

25


--------------------------------------------------------------------------------




(b)           Any negligent act or negligent omission or willful misconduct of
DISTRIBUTOR in respect of DISTRIBUTOR’s performance of its obligations under
this Agreement.

8.02        Indemnification by COMPANY – COMPANY agrees to indemnify, defend and
hold DISTRIBUTOR, it subsidiaries, affiliates, officers, directors, members,
managers, stockholders, employees, agents, successors and assigns harmless from
and against any and all claims, demands, liabilities, causes of action, damages,
costs (including reasonable attorney’s fees and disbursements) and judgments
made or incurred by or found against any of them resulting from or arising out
of:

(a)           Any breach or default by COMPANY of any term or provision of this
Agreement.

(b)           Any breach or default by COMPANY of any term or provision of any
agreement between COMPANY, on the one part, and an Operator or a supplier of the
Proprietary Products, on the other part, or any negligent or willful act or
omission of COMPANY, or any of its employees or agents, in respect of the
purchase, resale, distribution, storage or delivery of the Proprietary Products
or the COMPANY’s performance of its obligations under this Agreement; and

(c)           Claims by any franchisee of COMPANY and/or Operator that may arise
from DISTRIBUTOR ceasing further sales to such franchisee or other Operator
under this Agreement at the direction of COMPANY.

(d)           Claims by any franchisee of COMPANY and/or Operator that may arise
from COMPANY’s role in the distribution/product procurement process or the use
or allocation of funds collected by COMPANY from DISTRIBUTOR.

8.03        Limitation of Liability; Disclaimer of Warranties - NOTWITHSTANDING
SECTIONS 8.01 AND 8.02 TO THE CONTRARY, NEITHER PARTY SHALL IN ANY EVENT BE
LIABLE IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,  TO THE OTHER PARTY OR
ITS RESPECTIVE SUBSIDIARIES, AFFILIATES, FRANCHISEES OR OTHER OPERATORS FOR ANY
TYPE OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (SUCH AS, BUT NOT LIMITED
TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY) ARISING FROM A PARTY’S PERFORMANCE
OR FAILURE TO PERFORM UNDER ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES

26


--------------------------------------------------------------------------------




ATTRIBUTABLE TO A BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT.

COMPANY ACKNOWLEDGES AND AGREES THAT DISTRIBUTOR IS NOT THE MANUFACTURER OR
PRODUCER OF THE PRODUCTS SUPPLIED BY DISTRIBUTOR.  IN NO EVENT SHALL DISTRIBUTOR
BE LIABLE WITH RESPECT TO ANY CONDITIONS, DEFECTS, DEFICIENCIES, DANGERS, FAULTS
OR FAILURES, OF ANY KIND, IN OR RELATING TO ANY PRODUCTS SUPPLIED BY DISTRIBUTOR
EXCEPT, SUBJECT TO THE LIMITATIONS STATED IN THIS AGREEMENT, TO THE EXTENT OF
DISTRIBUTOR’S ACTUAL NEGLIGENCE IN ITS HANDLING OF SUCH PRODUCTS.  EXCEPT AS
EXPLICITLY PROVIDED IN THIS AGREEMENT, DISTRIBUTOR MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

8.04        Third Party Claims - The indemnities in this Section 8 are
contingent upon: (i) the indemnified party promptly notifying the indemnifying
party in writing of any action or other proceeding which may give rise to a
claim for indemnification hereunder; unless such failure to promptly notify does
not materially prejudice the claim; (ii) the indemnifying party being allowed to
control the defense and settlement of such claim; and (iii) the indemnified
party reasonably cooperating with the indemnifying party (at the indemnifying
party’s expense) in providing information relevant to the defense or settlement
of a claim. The indemnified party shall have the right, at its option and
expense, to participate in the defense of any action or proceeding through
counsel of its own choosing.

9.             Insurance

9.01        DISTRIBUTOR’s Insurance - During the term of this Agreement and for
a period of one (1) year thereafter, DISTRIBUTOR shall purchase and maintain, at
its sole cost and expense, the following insurance coverages:

(a)           commercial general liability insurance and products liability
coverage with broad form vendor endorsement, which specifically insures all
liabilities of DISTRIBUTOR to COMPANY and Operator under this Agreement, to the
extent afforded by normal ISO policy forms and definitions, with all such
insurance coverages providing for combined

27


--------------------------------------------------------------------------------




single limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](92) Dollars; and

(b)           commercial automobile liability insurance coverage providing for
combined single limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](93) Dollars.

All such insurance shall be provided by insurance companies which are licensed
and authorized to do business in the United States of America, shall be
occurrence based policies and which insurance companies are reasonably
satisfactory to COMPANY.  DISTRIBUTOR agrees to deliver to COMPANY, on or prior
to the Effective Date, certificates of insurance evidencing the existence of all
the above insurance coverages and naming COMPANY as an additional insured under
such policies.  The certificates shall contain an agreement by the insurance
carrier to notify COMPANY, in writing, at least thirty (30) days prior to the
date of any cancellation or change in such insurance coverage.

9.02        COMPANY’s Insurance - During the term of this Agreement, and for a
period of one (1) year thereafter, COMPANY shall purchase and maintain, at its
sole cost and expense, commercial general liability insurance and products
liability coverage, and a contractual liability endorsement which specifically
insures all liabilities of COMPANY to DISTRIBUTOR under this Agreement, to the
extent afforded by normal ISO policy forms and definitions, with all such
insurance coverages providing for combined single limit bodily injury/property
damage liability of not less than [CONFIDENTIAL](94) Dollars. All such insurance
shall be provided by insurance companies which are licensed and authorized to do
business in the United States of America, and which are reasonably satisfactory
to DISTRIBUTOR. COMPANY agrees to deliver to DISTRIBUTOR, on or prior to the
Effective Date, a certificate of insurance evidencing the existence of all the
above insurance coverages and naming DISTRIBUTOR as an additional insured under
such policies. The certificate shall contain an agreement by the insurance
carrier to notify DISTRIBUTOR, in writing, at least thirty (30) days prior to
the date of any change in such insurance coverage.

10.          Representations and Warranties

10.01      Representations and Warranties of DISTRIBUTOR - DISTRIBUTOR hereby
represents and warrants to COMPANY as follows:

--------------------------------------------------------------------------------

(92)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(93)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

(94)       Confidential treatment has been requested for the redacted portion. 
The confidential, redacted portions have been filed separately with the SEC.

28


--------------------------------------------------------------------------------




(a)           DISTRIBUTOR is a corporation duly organized, validly existing and
in good standing under the laws of the State of North Carolina. DISTRIBUTOR has
the requisite power to own properties, to carry on its business as now being
conducted by it, and to execute, deliver and perform this Agreement.

(b)           This Agreement is, when executed and delivered by DISTRIBUTOR and
by the COMPANY, the valid and binding obligation of DISTRIBUTOR enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting creditors’ rights generally, and further subject to general equity
principles.

(c)           The execution, delivery and performance by DISTRIBUTOR of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not violate, conflict with, result in a breach or termination of, or
constitute a default under (or an event which with due notice or lapse of time,
or both, would constitute a breach of or default under), (i) the certificate of
incorporation, as amended to date, of DISTRIBUTOR, (ii) any judgment, order,
decree, ruling or injunction applicable to DISTRIBUTOR, or (iii) any contract or
agreement between DISTRIBUTOR and any third party.

(d)           There is no action, suit or proceeding pending or, to the
knowledge of DISTRIBUTOR, threatened against DISTRIBUTOR which, if decided
adversely to DISTRIBUTOR, may prevent the consummation of the transactions
contemplated by this Agreement.

10.02      Representations and Warranties of COMPANY –COMPANY hereby represents
and warrants to DISTRIBUTOR as follows:

(a)           COMPANY is a limited liability COMPANY duly organized, validly
existing in good standing under the laws of the State of Utah. COMPANY has the
corporate power to own properties, to carry on its business as now being
conducted by it, and to execute, deliver and perform this Agreement.

(b)           This Agreement is, when executed and delivered by COMPANY and
DISTRIBUTOR, the valid and binding obligation of COMPANY enforceable against it
in accordance with its terms, except as may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting
creditors’ rights generally, and further subject to general equity principles.

29


--------------------------------------------------------------------------------




(c)           The execution, delivery and performance by COMPANY of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not violate, conflict with, result in a breach or termination of, or
constitute a default under (or an event which with due notice or lapse of time,
or both, would constitute a breach of or default under), (i) the certificate of
formation or operating agreement, as amended to date, of COMPANY, (ii) any
judgment, order, decree, ruling or injunction applicable to COMPANY, or (iii)
any contract or agreement between COMPANY and any third party.

(d)           There is no action, suit or proceeding pending or, to the
knowledge of COMPANY, threatened against COMPANY which, if decided adversely to
COMPANY, may prevent the consummation of the transactions contemplated by this
Agreement.

(e)           The details of the purchasing arrangement, including the purchase
and resale of products by COMPANY, have been disclosed to its Operators as
required by law.

11.          Notices - Any notice or other communication to be given under this
Agreement by one party to the other shall be in writing and delivered by
overnight messenger service, or delivered by telecopy or facsimile transmission,
or sent by United States registered or certified mail, postage prepaid,
addressed as follows:

 

If to DISTRIBUTOR:

Pate Dawson Company

 

 

402 Commerce Court

 

 

Goldsboro, North Carolina  27532

 

 

Attention: Mac Sullivan

 

 

President

 

 

FAX: (919) 778-0604

 

 

 

 

 

 

 

If to COMPANY:

TCBY Systems, LLC

 

 

2855 E. Cottonwood Parkway, Suite 400

 

 

Salt Lake City, UT 84121-7050

 

 

Attention: Purchasing Director

 

 

FAX: (801) 736-5941

 

or to such other addresses as may be communicated in writing by either party to
the other as provided hereunder.  Notices shall be deemed to have been given
when received.

30


--------------------------------------------------------------------------------




12.          Force Majeure - Notwithstanding any term or provision contained in
this Agreement to the contrary, it is understood and agreed that DISTRIBUTOR
will not be responsible or liable in any manner whatsoever for the failure by it
to sell and/or deliver the Products or otherwise perform any obligation under
this Agreement or otherwise, and COMPANY will not be responsible or liable in
any manner whatsoever for the failure by it to purchase and accept, the
Products, if such failure is due to fire, strike, accident, explosion, riot,
rebellion, terrorist action or threat, flood, embargo, war, interruption or
delay in transportation, epidemic, pandemic, shortage of raw materials, acts of
God or government (including, but not limited to, laws, regulations and
restrictions of all kinds), or any other causes or contingencies of any
character (other than lack of funds) beyond the reasonable control of
DISTRIBUTOR or COMPANY.  Nothing expressed or implied in this Section 12 shall
excuse the non-performance or delay in performance of any payment obligation of
the COMPANY or DISTRIBUTOR, any affiliate or any Operator.

13.          Relationship of Parties - This Agreement is not intended and shall
not be construed to constitute either party as the joint venturer, partner,
agent or legal representative of the other.  Neither party has any authority,
whether express, implied, or apparent, to assume or create any obligations on
behalf of the other.

14.          Entire Agreement; Modifications - This Agreement and the Schedules
attached hereto and made a part hereof, constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersede all prior proposals, negotiations, communications, representations,
written or oral agreements and understandings between the parties with respect
to the subject matter hereof. No modification of any term or provision of this
Agreement shall be enforceable unless embodied in a writing executed by all
parties to this Agreement.

15.          Severability - The provisions of this Agreement are severable, and
the invalidity or unenforceability of any term or provision hereof shall not
operate to invalidate or render unenforceable the remaining terms and provisions
which are valid and enforceable.

16.          Waivers - The waiver by either party hereto of any of its rights or
breaches of the other party under this Agreement in a particular instance shall
not be construed as a waiver of the same or different rights or breaches in
subsequent instances. All remedies, rights, undertakings and obligations,
hereunder shall be cumulative and none shall operate as a limitation of any
other remedy, right, undertaking or obligation hereof.

17.          Assignment: Successors and Assigns - Except as hereinafter set
forth, neither of the parties may assign this Agreement without the prior
written consent of the other, except that either party shall have the right

31


--------------------------------------------------------------------------------




to assign this Agreement to a parent, subsidiary or affiliated COMPANY, or may
assign this Agreement in conjunction with the sale or transfer of all or
substantially all of its stock or assets by way of a sale of stock or assets, a
merger or other business reorganization, without the prior consent of the other
party; provided, however, that any such assignment shall not relieve the
assigning party from any liability or obligation under this Agreement that
accrues prior to the assignment and notice thereof to the other party and
provided further, that in the event of a transfer of all or substantially all of
the stock or assets of a party or merger or other business reorganization, the
surviving entity or transferee is at least as financially strong as the
assigning or original party.  The assigning party shall give notice of such
assignment to the other party. The provisions of this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  DISTRIBUTOR may assign its accounts receivables, and
related contract rights, in connection with its accounts receivable financing
and securitization.

18.          No Offer - The submission by DISTRIBUTOR to COMPANY of this
Agreement shall have no binding force or effect, shall not constitute an offer
to sell the Products, nor confer any right or impose any obligation upon either
party until executed by both parties.

19.          Confidentiality - Any proprietary information supplied by either
party to the other party (whether set forth in writing, on any data base or in
any other medium), including, but not limited to information on customer and
supplier identity or any other customer or supplier information, purchasing
volumes and history, pricing, purchasing specifications, and product market
results (the “Confidential Information”), is and shall remain confidential and
proprietary information of the disclosing party, and valuable trade secrets
owned solely by the disclosing party. The recipient party of any Confidential
Information shall not disclose any such Confidential Information to any third
person or entity without the prior written consent of the disclosing party in
every instance, and shall not use any such Confidential Information, nor permit
any such Confidential Information to be used, for any reason other than to
fulfill the terms of this Agreement; provided, however, that either party and
its respective successors and assigns may (i) disclose any Confidential
Information to the extent compelled by law, regulation, rule, subpoena, or other
process of law and (ii) provide invoices, and any information relating to
historical payments or payments due or to become due from franchisees or
Operators hereunder to its auditors and legal counsel, and to present and
potential financing sources and rating agencies and their respective auditors
and legal counsel). The parties’ obligations under this Section 19 shall not
apply to any of the Confidential Information delivered or made available to them
by the other party which the recipient of the Confidential Information can
reasonably establish (a) was known to the recipient party at the time the
Confidential Information was disclosed or made available to the recipient party;
(b) was known to the public at the time the Confidential Information was
disclosed or made available to the recipient party; (c) becomes known to the
public after the date the Confidential Information was disclosed or made
available to the recipient party through no

32


--------------------------------------------------------------------------------




fault or breach of this Section 19 by the recipient party; (d) is given to or
made available to the recipient party by a third party who has a lawful right to
disclose the Confidential Information to the recipient party; or, (e) is
independently developed by the Recipient party without reference to the
Confidential Information.

20.          Arbitration - All actions, disputes, claims or controversy with the
exception of seeking an injunction, now existing or hereafter arising between
DISTRIBUTOR and COMPANY, including, but not limited to any action, dispute,
claim or controversy arising out of this Agreement or the delivery by
DISTRIBUTOR of any Products to COMPANY (a “Dispute”) shall be resolved by
binding arbitration in Salt Lake City, Utah, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and, to the maximum
extent applicable, the Federal Arbitration Act.  Arbitrations shall be conducted
before one arbitrator mutually agreeable to COMPANY and DISTRIBUTOR.  If the
parties cannot agree on an arbitrator within thirty (30) days after the request
for an arbitration, then each party will select an arbitrator and the two
arbitrators will select a third who shall act as the sole arbitrator of the
dispute.  Judgment on any award rendered by an arbitrator may be entered in any
court having jurisdiction.  All fees of the arbitrator and other costs and
expenses of the arbitration shall be paid by DISTRIBUTOR and COMPANY equally
unless otherwise awarded by the arbitrator.  Disputes between DISTRIBUTOR and
any Operator other than COMPANY shall not be subject to arbitration under this
section 20.

21.          Governing Law- This Agreement shall be deemed executed in Salt Lake
City, Utah and shall be governed by the construed in accordance with the laws of
the State of Utah as applicable therein.

22.          Miscellaneous - The section and paragraph headings contained in
this Agreement are for reference only and shall not be considered as substantial
parts of this Agreement. The use of the singular or plural from in this
Agreement shall include the other form and the use of the masculine, feminine or
neuter gender shall include the other gender.

23.          Counterparts; Facsimile- This agreement may be executed in one or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one agreement binding on all parties
hereto, notwithstanding that all of the parties are not signatory to an original
or same counterpart.  The parties may execute and deliver this Agreement by
facsimile transmission.

[Remainder of page intentionally blank.  Signature page and Schedules follow.]

33


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers on the day and year first
above written.

TCBY SYSTEMS, LLC

 

 

By:

/s/ Michael Ward

 

Its: Executive Vice President

 

 

PATE DAWSON COMPANY

 

 

By:

/s/ Malcolm R. Sullivan, Jr.

 

Its: President

 

34


--------------------------------------------------------------------------------